                                                                 NETWORK



February 11, 2020
                                                                      wl SOC-SDNY
                                                                           1

VIAECF
                                                                      l   DOCUMENT
Hon. Ronnie Abrams                                                    1 ELECTRO~ICALLY FILED
United States District Court                                          , DOC#:
Thurgood Marshall United States Courthouse                                l> , 1F ~--11-,f-,D-:-d-(I_I/.--,-0--
40 Foley Square
New York, NY 10007-1312

       Re:    Sanchez v. Decker, 20-cv-462 (RA)

Dear Judge Abrams:

       The undersigned represent the petitioner, Mr. Felix Sanchez, in his petition for a writ of
habeas corpus. On February 7, 2020 the Government filed a Motion to Dismiss or to Transfer the
Case to the District of New Jersey (ECF No. 9-11). Petitioner consents to transfer of this matter
to the District of New Jersey. In an e-mail dated February 10, 2020, we notified Respondents'
counsel of our position and intent to submit this letter to the Court.

        As set forth in Mr. Sanchez's petition, he was recently diagnosed with cancer and
requires treatment. Given his serious health needs, we respectfully request that the Court waive
the seven-day waiting period referenced in Local Civil Rule 83.1 and immediately transfer the
matter to the District of New Jersey. The Government has also requested waiver of the waiting
period. See Memorandum of Law in Support of Motion to Dismiss or Transfer, at 3.


              Respectfully submitted,

              Isl Nabilah Siddiguee                          Isl Sarah Gillman
              Nabilah Siddiquee, Esq.                        Sarah Gillman, Esq.
              Brittany Castle, Esq.                          Gregory Copeland, Esq.
              Immigrant Defense Project                      RAPID DEFENSE NETWORK
              40 West 39 th Street, 5th Floor                11 Broadway, Suite 615
              New York, NY 10018                             New York, NY 10004
              (646) 760-0591                                 (212) 853-0910
              nabilah@immdefense.org                         sarah@defensenetwork.org
              brittany@immdefense.org                        gregory@,defensenetwork.org


                                        Application granted. This action shall be immediately transferred to the
cc: Counsel for Respondents via ECF
                                        District of New Jersey, without application of the seven-day waiting period
                                        referenced in Local Civil Rul~,-1.


                                        SO ORDERED./;/---
                                                         Ronnie Abrams, U.S.D.J.
                                                         February 11, 2020
